DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 8/26/2022 has been entered.  Claims 1-14, and 17-20 remain pending in the present application. 
Drawings
The drawings are objected to because newly filed Fig. 1b illustrates more than what was supported in Applicant’s originally filed application and therefore include new matter.  For instance, Applicant’s originally filed claims 7, 16 and specification (see Paragraph 0019) only refer to a J-channel having a lip which contacts the lower edge of a front side of the clip with the front, back and top sides of the clip in contact with inner surfaces of the J-channel.  As can be seen in newly filed Fig. 1b, far more than what is supported is illustrated.  For instance, newly filed Fig. 1b shows a particular configuration of the J-channel (i.e. having vertically opposed sides connected with a perpendicular horizontal side) and that a large portion of each of the front, back and top side matches with the vertical sides and horizontal sides of the J-channel. Therefore, it is the Examiner’s position that the newly filed Fig. 1b includes more than what was disclosed originally which could lead to the potential introduction of new matter into the claims and specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 7, the limitation “The apparatus of claim 1, further including the J channel having a lip” renders the claim indefinite in the Examiner’s position.  Claim 1 establishes an apparatus (i.e. a sub-combination) which is intended to be used with a particular J channel (see Lines 1-11).  Then claim 7 appears to switch inventions by claiming a combination including an apparatus and the J-channel.  It is unclear how “an apparatus” can further include something outside of the apparatus and further limit the apparatus.  Therefore, it is unclear if the Applicant is intending to positively recite the combination or merely functionally refer to the combination.  For the purpose of examination, the Examiner will treat claim 7 as to functionally refer to the J-channel since an apparatus claim cannot be further limited by what the apparatus is intended to be used by.  Appropriate correction is requested.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack US 7987650 (hereinafter Pollack) in view of Dickinson US 6718599 (hereinafter Dickinson).
Re. Cl. 1, Pollack discloses: An apparatus (100, Fig. 1) comprising: a bracket (100, Fig. 1), having a “J” shape defining a partial rectangle (see Fig. 1) and including: a front side (104, Fig. 1) having a lower edge (see Fig. 1, either 108 when present or lower end of 104 when not present since 108 is disclosed as optional; Col. 3, Lines 46-49); a back side (101, Fig. 1); the front side and the back side being in parallel planes (see Fig. 2; as can be seen the front and back sides are parallel); a top side (109, Fig. 1) perpendicular to the front side and to the back side (see Fig. 1); and connecting the front side and the back side (see Fig. 1), the front, back and top sides forming boundaries that bound three sides of an opening (see G, Fig. 1) configured for receiving building material having opposing parallel surfaces offset by and defining a thickness of the building material (see Fig. 1-2, 105); the bracket being configured for insertion into a J channel having a lip with the front side having a lower edge in contact with the lip and with the front, back and top side in contact with inner surfaces of the J channel (see Fig. 1-2; due to the shape of the Pollack device (i.e. having the front and back sides and the top side), the apparatus is configured for being inserted into an appropriately sized/shaped J channel with the lower edge of the front side in contact with a lip of the channel); and grip fasteners (103, Fig. 1) coupled to the front side and to the back side the grip fasteners being configured and arranged with the bracket to: facilitate insertion of the building material into the central region of the opening and past the grip fasteners in a direction toward the top side (see Fig. 1, 103’s have flat ramp surfaces to progress to pointed ends and therefore are configured and arranged to facilitate insertion of materials passed the 103 towards 109 as shown in Fig. 2); and after said insertion of the building material, lock the building material in place by engaging with each of the opposing parallel surfaces of the building material and applying forces respectively in a direction extending from the front and back sides toward the central region and top side (see Fig. 1, due to the triangular shape of 103’s, they are configured to lock the material within the gap G as shown in Fig. 2), therein preventing the building material from being withdrawn from the opening in a direction away from the top side (see Fig. 1-2, the triangular shape of the fasteners 103s would prevent removal of the supported member).
Re. Cl. 2, Pollack discloses: the grip fasteners are configured to: operate in a first state in which the grip fasteners coupled to the front side are co- planar with the front side, and the grip fasteners coupled to the back side are co-planar with the back side (due to the manner in which 103s are cut out from surfaces 104 and 101 as shown in Fig. 1, the grips fasteners are configured to be deflected and thus coplanar with surfaces 104 and 101 when under appropriate force); and operate in a second state in which the grip fasteners coupled to the front side are bent into the opening toward the back side, and the grip fasteners coupled to the back side are bent into the opening toward the front side (see Fig. 1).
Re. Cl. 3, Pollack discloses: each of the grip fasteners coupled to the front side includes a tab having a first edge connected to the front side and configured to bend into the opening, with remaining edges of the grip fasteners separated from the front side and extending away from the front side into the opening toward the back side (see 103’s Fig. 1).
Re. Cl. 4, Pollack discloses: each of the grip fasteners coupled to the back side includes a tab having a first edge connected to the back side and configured to bend into the opening, with remaining edges of the grip fasteners separated from the back side and extending away from the front side into the opening toward the front side (see 103’s Fig. 1).
Re. Cl. 5, Pollack discloses: each of the grip fasteners coupled to the back side includes a tab having a first edge connected to the back side and configured to bend into the opening, with remaining edges of the grip fasteners separated from the back side and extending away from the front side into the opening toward the front side (see 103’s Fig. 1).
Re. Cl. 6, Pollack discloses: the bracket is in a shape defining a partial rectangle with the front side and back side being in parallel planes and the top side being perpendicular to the front side and back side (see Fig. 1).
Re. Cl. 7, Pollack discloses: further including the J shaped channel having a lip (see Fig. 1, due to the bracket 100 having the claimed shape as shown in Fig. 1, the bracket 100 is configured to be used in the claimed intended use).
Re. Cl. 8, Pollack discloses: the grip fasteners include tabs having a first edge connected to the front side or to the back side, and remaining edges that extend into the opening with the tabs being bent into the opening, with an upper edge 3App. Serial No.: 16/530,268 Docket No.: HUIZ.100PA nearest the top side being configured for engaging with and locking to a surface of the building material (see Fig. 1-2).
Re. Cl. 9, Pollack discloses: the bracket is coupled to an external surface of a building and configured to accept siding introduced into the opening in a direction toward the top side, and to prevent removal of the siding from the opening in a direction away from the top side (see Fig. 1, the bracket is configured to be coupled to an external surface via holes 112 and having a siding piece slid therein).
Re. Cl. 10, Pollack discloses: An apparatus (Fig. 1) comprising: a front side (104, Fig. 1); a back side (101, Fig. 1); a top side (109, Fig. 1) connecting the front side and the back side (see Fig. 1), the front, back and top sides forming boundaries that bound three sides of an opening (see Fig. 1); a first grip fastener coupled to the front side (see 103, Fig. 1) and extending inward toward the opening and both the back and top sides at an incline relative to the front side (see Fig. 1); and a second grip fastener (see 103, Fig. 1) coupled to the back side and extending inward toward the opening and both the top and front sides at an incline relative to the back side (see Fig. 1), the second grip fastener being configured and arranged with the first grip fastener to engage with opposing parallel surfaces of siding material as it is inserted into the opening (see Fig. 1-2), to apply opposing forces that guide the siding into a central region of the opening and fix the siding at the central region (see Fig. 1-2).
Re. Cl. 11, Pollack discloses: the grip fasteners are configured and arranged with each other and the front, back and top sides to, in response to insertion of the siding material into a region of the opening bound by the front, back and top sides and past the grip fasteners in a direction toward the top side, engage with and lock the siding material by resisting a moment of bending of the grip fasteners toward the opening, relative to the sides to which the grip fasteners are connected (see Fig. 1-2).
Re. Cl. 19, Pollack discloses: the grip fasteners include tips at ends thereof configured to, upon insertion of the building material with the grip fasteners bent toward the central region, prevent removal of the building material by penetrating a surface thereof (see Fig. 1, pointed ends of triangular structures 103).
Re. Cls. 1 and 10, Pollack does not disclose the grip fasteners being offset laterally relative to one another such that the grip fasteners on the front side bend past the grip fasteners on the back side when respectively bent through a central region of the opening bound by the front, back and top sides (Cl. 1), or the second grip fastener being offset laterally relative to the first grip fastener to facilitate bending of the first and second grip fasteners in opposing arcs past one another within the opening (Cl. 10). Dickinson discloses an alternate bracket apparatus (Fig. 1) which includes parallel sides (12 and 14, Fig. 1) with a top side connecting the parallel sides (see 16, Fig. 1); the bracket receives a material between the parallel sides and grips the material via grip fasteners (see 36a and 38a, Fig. 1-4).  Re. Cl. 1, Dickinson discloses the grip fasteners being offset laterally relative to one another such that the grip fasteners on the front side bend past the grip fasteners on the back side when respectively bent through a central region of the opening bound by the front, back and top sides (see Fig. 1-1a).  Re. Cl. 10, Dickinson discloses the second grip fasteners being offset laterally relative to the first grip fastener to facilitate bending of the first and second grip fasteners in opposing arcs past one another within the opening (see Fig. 1-1a, by having material press onto 36a and 38a, the fasteners would pivot in the claimed arcs).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pollack grip fasteners to be offset and extend past one another as disclosed by Dickinson to reduce localized stress on the object the bracket supports.  By staggering the grip fasteners, they would engage the object being supported by the bracket in different locations, therefore spreading out stress onto the object.   
Claims 12-14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Champagne US 5537791 (hereinafter Champagne) in view of Pollack in view of Dickinson.
Re. Cl. 12, Champagne discloses: A method (see Fig. 1-4) comprising: providing a bracket (2, Fig. 3), including: a front side (12, Fig. 2); a back side (8, Fig. 2); a top side (10, Fig. 2) connecting the front side and the back side (see Fig. 2), the front, back and top sides forming boundaries that bound three sides of an opening (see Fig. 2); providing a plurality of grip fasteners (14 and 16, Fig. 1-2), including a grip fastener coupled to the front side (see 14, Fig. 2) and another grip fastener (16, Fig. 1-2) coupled to the back side (see Fig. 2),;(see Fig. 2-3) and past the grip fasteners in a direction toward the top side by forcing the grip fasteners away from one another with the building material via the inserting (see Figs. 2-3, in the progression shown, the material 210 must force away the fasteners 16/14 and then bite into 202 as shown in Fig. 4), the building material having opposing parallel surfaces offset by and defining a thickness of the building material (see Fig. 3-4, opposed surfaces of 202);(see Fig. 4); and inserting the bracket into a J channel (206, Fig. 3) having a lip (214, Fig. 3-4), with the front side having a lower edge (see lower edge of 12, Fig. 2-4) in contact with the lip (see Fig. 4) and with the front, back and top side in contact with inner surfaces of the J channel (see Fig. 4, the sides 8, 10 and 12 contact inner surfaces of 206).
Re. Cl. 13, Champagne discloses: prior to inserting the building material, further including bending the grip fasteners coupled to the front side into the opening toward the back side, and bending the grip fasteners coupled to the back side into the opening toward the front side (see Fig. 2-3, 16 extends towards 12 and 14 extends towards 8), wherein locking the building material in place includes 6App. Serial No.: 16/530,268Docket No.: HUIZ.100PAengaging edges of the bent grip fasteners with the building material such that applying force on the building material in a direction away from the top side applies a moment to the engaged edges of the bent grip fasteners in a direction toward the building material (see Fig. 4).
Re. Cl. 14, Champagne discloses: bending the grip fasteners includes bending each grip fastener along an edge of the grip fastener that is coupled to one of the front side or the back side, with other edges of the grip fastener being free to bend into the opening (see Fig. 2-3, the portions 16 and 14 are connected to sides 8 and 12 respectively).
Re. Cl. 17, Champagne discloses: coupling the bracket to an external surface of a building (see Fig. 4, via the illustrated fastener), wherein inserting the building material includes inserting siding into the opening in a direction toward the top side, and securing the siding to the building by preventing removal of the siding from the opening in a direction away from the top side via the grip fasteners (see Fig. 4).
Re. Cl. 20, Champagne discloses: engaging the grip fasteners includes penetrating ends of the grip fasteners into the building material with the grip fasteners bent toward the central region and applying a force in a direction toward the top side (see Fig. 4).
Re. Cl. 12, Champagne does not disclose the bracket in a shape defining a partial rectangle, the front side and the back side being in parallel planes, the top side perpendicular to the front side and to the back side; the grip fasteners are offset laterally relative to one another such that the grip fasteners on the front side bend past the grip fasteners on the back side when respectively bent through a central region of the opening bound by the front, back and top sides.  Pollack discloses an apparatus (100, Fig. 1) comprising: a bracket (100, Fig. 1), having a “J” shape defining a partial rectangle (see Fig. 1) and including: a front side (104, Fig. 1) having a lower edge (see Fig. 1, either 108 when present or lower end of 104 when not present since 108 is disclosed as optional; Col. 3, Lines 46-49); a back side (101, Fig. 1); the front side and the back side being in parallel planes (see Fig. 2; as can be seen the front and back sides are parallel); a top side (109, Fig. 1) perpendicular to the front side and to the back side (see Fig. 1); and connecting the front side and the back side (see Fig. 1), the front, back and top sides forming boundaries that bound three sides of an opening (see G, Fig. 1) configured for receiving building material having opposing parallel surfaces offset by and defining a thickness of the building material (see Fig. 1-2, 105); and grip fasteners (103, Fig. 1) coupled to the front side and to the back side the grip fasteners being configured and arranged with the bracket to: facilitate insertion of the building material into the central region of the opening and past the grip fasteners in a direction toward the top side (see Fig. 1, 103’s have flat ramp surfaces to progress to pointed ends and therefore are configured and arranged to facilitate insertion of materials passed the 103 towards 109 as shown in Fig. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the clip of Champagne with the clip of Pollack since Pollack states that such a modification enables materials such as shingles, shakes, pieces of clapboard siding or roofing slate to be supported there (Col. 1, Lines 61-64).  Such a modification would provide further utility of the Champagne method since Champagne is only concerned with siding.  
Re. Cl. 12, the combination of Champagne in view of Pollack does not disclose the grip fasteners are offset laterally relative to one another such that the grip fasteners on the front side bend past the grip fasteners on the back side when respectively bent through a central region of the opening bound by the front, back and top sides.  Dickinson discloses an alternate bracket apparatus (Fig. 1) which includes parallel sides (12 and 14, Fig. 1) with a top side connecting the parallel sides (see 16, Fig. 1); the bracket receives a material between the parallel sides and grips the material via grip fasteners (see 36a and 38a, Fig. 1-4).  Re. Cl. 1, Dickinson discloses the grip fasteners being offset laterally relative to one another such that the grip fasteners on the front side bend past the grip fasteners on the back side when respectively bent through a central region of the opening bound by the front, back and top sides (see Fig. 1-1a).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grip fasteners of Champagne in view of Pollack to be offset and extend past one another as disclosed by Dickinson to reduce localized stress on the object the bracket supports.  By staggering the grip fasteners, they would engage the object being supported by the bracket in different locations, therefore spreading out stress onto the object.   
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Champagne in view of Pollack in view of Dickinson as applied to claims 12-14, 17 and 20 above, and further in view of Pfaller US 6389658 (hereinafter Pfaller).
Re. Cl. 18, the combination of Champagne in view of Pollack in view of Dickinson discloses providing the bracket and providing the grip fasteners includes: removing some of the sheet metal to form respective edges of the grip fasteners within an interior region of the sheet metal, leaving one edge of each grip fastener coupled to the sheet of metal (see Fig. 1, parts of the metal between 103 and 101/104 are removed so that 103s project inward as shown); and bending the sheet of metal to form the front, back, and top sides, with the front and back sides being in offset parallel panes, the top side being perpendicular to the front and back sides, and the grip fasteners being in the front and back sides (see Fig. 1).  However, the combination of Champagne in view of Pollack in view of Dickinson does not specifically disclose forming a sheet of metal into the shape of the bracket in planar form.  Pfaller disclose that it is known to form a bracket with grip fasteners (10, Fig. 1-4)    from a sheet of metal into the shape of the bracket in planar form (see Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the Pollack in view of Dickinson from a sheet of metal into the shape of the bracket in a planar form as disclosed by Pfaller since Pfaller states that such a process is an economical manufacturing process (Col. 4, Lines 5-7).
Response to Arguments
Applicant's arguments filed 8/26/2022 with respect to claim 1 have been fully considered but they are not persuasive. 
Re. Applicant’s argument that Pollack does not disclose an apparatus which is configured for insertion in a J channel having a lip with the front side having a lower edge in contact with the lip and with the front, back and top side in contact with the inner surfaces of the J channel, the Examiner disagrees.  As stated above, it is the Examiner’s position that this “configured to” language is an intended use recitation since it is directed at what the apparatus is intended to be used with rather than what the apparatus is comprised of.  Applicant is reminded that recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this instance, it is the Examiner’s position that the Pollack reference meets the structure claimed and is capable of being used with an appropriately sized J channel (i.e. a J channel able to receive and hold the bracket therein).  Applicant’s argument has been considered but is not persuasive. 
Re. Applicant’s argument that if the lip (108) in Pollack were asserted as being part of the front side, the reference would not disclose that the front side is planar as required by claim 1, the Examiner disagrees.  The Examiner wishes to point out that the claims do not require the front side to be entirely planar but merely state the front side and back side are in parallel planes.  As can be seen in Fig. 1-2, the front and back sides (104 and 101) are in parallel planes since they have portions which lie parallel to one another.  Furthermore, Pollack discloses that the lip (108) is optional (Col. 3, Lines 46-49), and if the lip were not present, the sides (104 and 101) would be entirely planar and lie in parallel planes.  Applicant’s argument has been considered but is not persuasive. 
Re. Applicant’s argument that if the lip (108) in Pollack were separate from the front side, the front side would not have a lower edge as claimed which is configured to contact a lip on the J channel, the Examiner disagrees.  Again, Pollack discloses that the lip (108) is optional (Col. 3, Lines 46-49).  In the option where the lip is not present, a lower edge of the panel (104) would be configured to rest on a lip in a J channel as claimed.  Therefore, Applicant’s argument has been considered but is not persuasive. 
Re. Applicant’s argument that the lip (108) in Pollack would prevent the front side from being inserted into a J channel having a lip, the Examiner disagrees.  Pollack discloses that the lip is optional (Col. 3, Lines 46-49) and therefore Applicant’s argument only addresses one particular situation discussed in Pollack.  Further, it is the Examiner’s position that even if the lip (108) were included, the device is configured to be supported in a J shaped channel as claimed. For instance, the apparatus is configured to be used in the claimed intended use by deforming the J channel and having the portion (108) rest on a lip in a similar manner as illustrated by Stucko US 7698867 (see Fig. 7a-c).  Therefore, Applicant’s argument has been considered but is not persuasive.
Re. Applicant’s argument that all the claim rejections lack a proper reason to combine, the Examiner disagrees.  As set forth above, in each instance, the Examiner has articulated reasoning as to why one of ordinary skill would have considered the combination obvious.  Applicant contends that the protrusions (103) in Pollack have to be aligned and face one another to properly grip the shingles and modifying the spacing would result in a reduced gripping force.  However, this is not supported by the Pollack disclosure (i.e. not specifically mentioned) and therefore will be considered as the Applicant’s opinion.  Opinion absent underlying evidence is considered but not found persuasive.  Staggering the protrusions would create staggered contact points, thus engaging more of the shingle and therefore create a stronger gripping force in the Examiner’s position as discussed above.  Therefore, Applicant’s argument has been considered but is not persuasive.  
Applicant’s arguments with respect to claims 12-14, 17-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Champagne US 5634314, Champagne US 5675955, Freed US 2828701, Shaw US 6625941, and Stucko US 7698867 disclose other known apparatus which are pertinent to Applicant’s claimed invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632